DETAILED ACTION
Claims 1-20 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Non-Final.
Claims 1, 8 and 15 are independent claims. Claims 2-24 are dependent claims. 
This action is responsive to the following communication: corresponding claims filed on 01-06-2020.

Continuation Application
This application discloses and claims only subject matter disclosed in prior Application No. 15/847603 filed December 19, 2017, and names an inventor or inventors named in the prior application.  Accordingly, this application constitutes a continuation claiming benefit of the filing date of December 19, 2017 which is acknowledged.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. under 35 U.S.C. 120 (continuation) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date:
a) The later filed Application is filed prior to the patent issued of the earlier application.  [copendency; MPEP 211.01(b) (I)]
b) At least one common inventor [MPEP 201.07]
c) The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02-18-2020 is in compliance with the provisions of 37 CFR 1.97


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “subnet manager” and “boot attribute” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.




Applicant Action May Be Required 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may do one of the following:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function). For example, Applicant may amend the claimed term from “control block” to “control logic” or “control circuit” as these alternative terms have been found by the courts to recite sufficient structure. Or alternatively, Applicants may: 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Rejected Under 35 U.S.C. 112 (pre-AIA ) for lack of sufficient disclosure

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-- are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Having concluded that the “subnet mangager” and “boot attribute” limitations in claim 1 invokes the application of § 112, sixth paragraph, we now consider whether Applicants’ specification discloses sufficient corresponding structure for performing the claimed control functions. See Aristocrat, 521 F.3d at 1333. Because the limitations of claim 1 are computer-implemented and cannot all be performed by a general purpose computer without any special programming, we must determine whether the specification discloses an algorithm that transforms a general purpose processor into a special purpose processor that performs the claimed functions. Id.; cf. Katz, 639 F.3d at 1316. Portions of the specification, and more particularly ¶s [0031]-[0034] describe the subnet manager having functions associated with software. These descriptions are merely a general statement that fails to mention the specific control functions recited in claim 1, much less provide any detailed steps as to how the processor would perform functions such as controlling creation of metadata and controlling collection of content data. The specification does contain a flow chart illustrating a process by which associated with the subnet manager. Even if the steps shown in the flow chart could somehow be understood as corresponding to the functions ascribed to the claimed subnet manager, the flow chart and accompanying description in the specification would simply be restating the claimed functions without conveying to a skilled artisan how the processor ensures that the functions are performed. As such, the specification fails to disclose an algorithm that transforms the general purpose processor into a special See Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334. Because Applicants’ specification fails to disclose an algorithm for performing said functions recited in the claim 1, it fails to describe sufficient corresponding structure as required for a limitation interpreted under 35 U.S.C. § 112, sixth paragraph. Similarly, ¶s [00139]-[00142] also fail to disclose an algorithm that transforms the general purpose processor into a special purpose processor programmed to perform the control functions recited in claim 1 associated with the term “boot attribute”.

To summarize, the examiner construes “subnet manager” and “boot attribute” perform various control functions, as recited in the independent claim 1, as "means-plus-function" limitation subject to 35 U.S.C. 112(f), and conclude that the specification's failure to disclose and algorithm corresponding to the recited functions renders the claim indefinite under 35 U.S.C. 112(b). 
As per dependent claims 2-7, these claims do not cure the deficiencies presented above and are rejected for being dependent upon a rejected claim.

Rejected Under 35 U.S.C. 112 (pre-AIA ) for lack of antecedent basis

Claims 1, 8, 15, recites the term “status”. There is insufficient antecedent basis for this limitation in the claim.




Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
For faster processing of Terminal Disclaimer the USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/ patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/ eTD-info-I.jsp.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Claims 1, 6,  8, 13, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,558,250 in view of U.S Publication No. 2004/0030763 by Manter et al.  

		As per claims 1, 8, 15 U.S. Patent No. 10,558,250 discloses a system for supporting coordinated link up handling following a switch reset in a high performance computing environment, comprising: (A system for supporting coordinated link up 
		one or more microprocessors; (one or more microprocessors; claim 1) ) 
		a first subnet, the first subnet comprising a plurality of switches, (a first subnet, the first subnet comprising a plurality of switches; claim 1) 
		the plurality of switches comprising at least a leaf switch, ( the plurality of switches comprising at least a leaf switch; claim 1)
	 wherein each of the plurality of switches comprise a plurality of switch ports, (wherein 
each of the plurality of switches comprise a plurality of switch ports; claim 1)
		a subnet manager; wherein a switch of the plurality of switches is reset; (a subnet manager, the subnet manager running on one of the plurality of switches and the plurality of host channel adapters;  wherein a switch of the plurality of switches is reset;  and wherein, upon the reset of the switch of the plurality of switches, the switch 
is associated with a boot attribute, the boot attribute being accessible, via a 
subnet management packet, by at least the subnet manager.; claim 1) 
		wherein, upon the reset of the switch, the switch is associated with a boot attribute, the boot attribute being accessible by the subnet manager; (a subnet manager, the subnet manager running on one of the plurality of switches and the plurality of host channel adapters;  wherein a switch of the plurality of switches is reset;  and wherein, upon the reset of the switch of the plurality of switches, the switch 
is associated with a boot attribute, the boot attribute being accessible, via a 
subnet management packet, by at least the subnet manager.)
upon the reset of the switch of the plurality of switches, the switch is associated with a boot attribute, the boot attribute being accessible, via a 
subnet management packet, by at least the subnet manager.)

		U.S. Patent No. 10,558,250 does not distinctly disclose a plurality of end nodes.
		However, Manter et al.  explicitly discloses a plurality of end nodes. (end nodes connected to leaf switches; Fig 2)
	It would have been obvious before the effective filing date of the claimed invention to modify the teachings of U.S. Patent No. 10,558,250  and Manter et al.   because both references are in the same field of endeavor. Manter’s teaching of plurality of nodes would enhance Manter's system by allowing the leaf switches to modify an attribute within nodes thus enhancing configurability for plurality of nodes 

As per claims 6, 13, U.S. Patent No. 10,558,250 as modified discloses wherein boot attribute is associated with a configurable timeout period, the timeout period being configurable by a system administrator. (U.S. Patent No. 10,558,250; wherein the timeout period is set by a system administrator Claim 12) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Publication No. 2004/0030763 by Manter et al. in view of U.S. Publication No. 2012/0317224 by Caldwell et al. and further view of U.S. Publication No. 2007/0050520 by Riley et al.

As per claims 1, 8, 15 Manter et al. discloses a system for supporting coordinated link up handling following a switch reset in a high performance computing environment, comprising: 
one or more microprocessors; (Fig 3 discloses one or more computer systems, thus to PHOSITA, this means that a computer system comprises at a least a processor to execute instructions)
a first subnet, (network fabric illustrated by Fig 2) the first subnet comprising a plurality of switches, (IBA subnets 6; Fig 2)  the plurality of switches comprising at least a leaf switch,(Routers 8; Fig 2)  wherein each of the plurality of switches comprise a plurality of switch ports,(router 8 having ports 37; Fig 5) a plurality of end nodes; (end nodes 4; Fig 2) a subnet manager; (subnet manager 12; Fig 3) 

wherein, upon the reset of the switch, the switch is associated with a attribute, the boot attribute being accessible by the subnet manager; (¶ [0028] discloses how a switch may be power cycled, and during that process the local identifiers (LIDs) are assigned by the subnet manager may lost because they not “persistent”. According to ¶ 0054 the subnet manager is responsible to “discover (emphasis added) the subnet topology, configure each channel adapter port 41 with a range of LIDs, GIDs, and the subnet prefix, configure each switch 10 with a LID, the subnet prefix, and forwarding tables, among other functions”. Therefore, to a person having ordinary skill subnet manager is responsible for discovering and configuring certain attributes, for example, LIDs based on at least power cycle.)
wherein the subnet manager queries the attribute, via a subnet management packet,  to determine [[ identifier ]] of each of the of the switch.  ((¶ [0028] discloses how a switch may be power cycled, and during that process the local identifiers (LIDs) are assigned by the subnet manager may lost because they not “persistent”. According to ¶ 0054 the subnet manager is responsible to “discover (emphasis added) the subnet topology, configure each channel adapter port 41 with a range of LIDs, GIDs, and the subnet prefix, configure each switch 10 with a LID, the subnet prefix, and forwarding tables, among other functions”. This discovery is doneby a “Subnet Management Packet (SMP)” ¶ [0056] Therefore, to a person having ordinary skill subnet manager is responsible for discovering and configuring certain attributes, for example, LIDs based on at least power cycle.

However, Caldwell et al. discloses the system is capable to determine the status of a boot attribute. (   ¶ [0032] states that “ FIG. 4 is a communication diagram that illustrates the exchange of messages when the access point 300 uploads status reports to a server 400, such as the servers 120 (FIG. 1) or servers 207 (FIG. 2).  These status reports, for example, may be used by a service provider or customer care center to diagnose a problem with the access point, to determine whether the access point requires a configuration change, or for other reasons/uses by the service provider, manufacturer, or third party.  The communication flow begins when a trigger event 405 occurs on an access point 300.  The trigger event may be operator-initiated, such as when a user reboots the access point or the operator transmits/issues a command to the access point.  For example, a status report may be sent to the server 400 upon rebooting the access point 300 and the access point may accordingly receive configuration data from the server 400 in response to the transmission of such a status report (e.g., in the form of a configuration file, described further with reference to FIG. 5).  Further, the server may have the option to toggle whether the status report is automatically generated and transmitted upon boot-up (e.g., via the I/O component 304).” 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Manter et al. and Caldwell et al. because both references are in the same field of endeavor. Caldwell’s teaching of sending a boot status to a management server after a reset would enhance Caldwell's system by 
Manter as modified does not distinctly disclose determining valid configuration of plurality of ports because of reset. 
However, Riley et al. discloses determining valid configuration of plurality of ports because of reset. (Fig. 6 steps 602-606)
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Manter as modified and Riley et al. because all references are in the same field of endeavor. Riley’s teaching of valid port configuration after a reset would enhance Maner's as modified system by allowing to determine the health status of ports within a switch, thus detecting individual ports for malfunction, 
As per claims 3, 10, 17, Manter as modified discloses wherein upon querying the boot attribute, the subnet manager (Manter et al; (¶ [0028] discloses how a switch may be power cycled, and during that process the local identifiers (LIDs) are assigned by the subnet manager may lost because they not “persistent”. According to ¶ 0054 the subnet manager is responsible to “discover (emphasis added) the subnet topology, configure each channel adapter port 41 with a range of LIDs, GIDs, and the subnet prefix, configure each switch 10 with a LID, the subnet prefix, and forwarding tables, among other functions”. Therefore, to a person having ordinary skill subnet manager is responsible for discovering and configuring certain attributes, for example, LIDs based on at least power cycle.) determines of the switch that are initialized following the switch reset. ( Caldwell et al.;  ¶ [0032] states that “ FIG. 4 is a communication diagram that illustrates the exchange of messages when the access point 300 uploads status reports to a server 400, such as the servers 120 (FIG. 1) or servers 207 (FIG. 2).  These status reports, for example, may be used by a service provider or customer care center to diagnose a problem with the access point, to determine whether the access point requires a configuration change, or for other reasons/uses by the service provider, manufacturer, or third party.  The communication flow begins when a trigger event 405 occurs on an access point 300.  The trigger event may be operator-initiated, such as when a user reboots the access point or the operator transmits/issues a command to the access point.  For example, a status report may be sent to the server 400 upon rebooting the access point 300 and the access point may accordingly receive configuration data from the server 400 in response to the transmission of such a status report (e.g., in the form of a configuration file, described further with reference to FIG. 5).  Further, the server may have the option to toggle whether the status report is automatically generated and transmitted upon boot-up (e.g., via the I/O component 304).”) determined a number of the plurality of switch ports hat are initialized following the switch reset. (Riley et al.; discloses detecting “ports” that have “valid configuration” after a “reset”; Fig 6)
As per claims 5,  12, 19, Manter as modified discloses wherein upon querying the boot attribute, the subnet manager determines a number of the plurality of switch ports of the switch that have failed to initialize following the switch reset. (Riley; determining uninitialized ports step 612 Fig 6)


s 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Publication No. 2004/0030763 by Manter et al. in view of U.S. Publication No. 2012/0317224 by Caldwell et al. and  further view of U.S. Publication No. 2007/0050520 by Riley et al. and even further view of U.S. Publication No. 2017/0277903 by Christodorescu et al. 

As per claims 2, 9, 16, Manter as modified discloses wherein the boot attribute comprises whether all of the plurality of switch ports on the switch are initialized following the switch reset. (¶ [0018] states that “the network system also includes one or more support servers 207 for receiving configuration data from one or more access points (coupled to theIP network 204)” and “(  ¶ [0032] states that “ FIG. 4 is a communication diagram that illustrates the exchange of messages when the access point 300 uploads status reports to a server 400, such as the servers 120 (FIG. 1) or servers 207 (FIG. 2).  These status reports, for example, may be used by a service provider or customer care center to diagnose a problem with the access point, to determine whether the access point requires a configuration change, or for other reasons/uses by the service provider, manufacturer, or third party.  The communication flow begins when a trigger event 405 occurs on an access point 300.  The trigger event may be operator-initiated, such as when a user reboots the access point or the operator transmits/issues a command to the access point.  For example, a status report may be sent to the server 400 upon rebooting the access point 300 and the access point may accordingly receive configuration data from the server 400 in response to the transmission of such a status report (e.g., in the form of a configuration file, described 
Manter as modified does not distinctly disclose a Boolean value for indicating an attribute.
However, Christodorescu et al. discloses a Boolean value for indicating an attribute. ( Boolean value; ¶ [0065] ) 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Manter as modified and Christodorescu et al. because all references are in the same field of endeavor. Christodorescu’s teaching of setting a flag would enhance Manter's as modified system by allowing the system to automatically state its operating status, thus improving efficiency when troubleshooting issues. 

Claims 6,  13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Publication No. 2004/0030763 by Manter et al. in view of U.S. Publication No. 2012/0317224 by Caldwell et al. and  further view of U.S. Publication No. 2007/0050520 by Riley et al. and even further view of U.S. Publication No. 2017/0315818 by Shivanna et al. 

As per claims 6, 13, Manter as modified does not distinctly disclose wherein boot attribute is associated with a configurable timeout period, the timeout period being configurable by a system administrator. 

appropriate action by informing a boot progress watchdog component to trigger a system reset after a configurable time”. According to ¶ [0037] “the management controller includes the ability for users (e.g., administrators) to configure actions that can be taken by the management processor when specified errors are detected during the early boot process.  Such user configured actions may be stored as an error rule that includes a trigger condition and a trigger action.” Therefore, this means a user may set “trigger actions” corresponding to watchdog timer. 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Manter as modified and Shivanna et al. because all references are in the same field of endeavor. Shivanna’s teaching of watchdog timer setting configured by a user would enhance Manter's as modified system by allowing the user to be acknowledged by a notification trigger that is suitable enough to allow the device to properly be configured. 

Allowable Subject Matter
Claims 4, 7, 11,14, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

With respect to any newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See MPEP §714.02 and § 2163.06. For example, when responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov